
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.22


Cymer, Inc.

EXECUTIVE OPTION AND
GROUP HEALTH COVERAGE EXTENSION PROGRAM


SECTION 1.    PURPOSE

        This Executive Option and Group Health Coverage Extension Program (the
"Program") is designed to provide Eligible Executives (as defined herein) with
certain benefits (as described herein) as of the time at which such Eligible
Executive retires and ceases to serve the Company (as defined herein) on a
Full-Time (as defined herein) basis on the terms and conditions set forth
herein.

SECTION 2.    EFFECTIVE DATE

        This Program was adopted by the Board of Directors of the Company on
August 22, 2001 and shall be effective as of December 1, 2001.

SECTION 3.    DEFINITIONS

        (a)    "Cause"    means, with respect to a particular Eligible
Executive, the occurrence of any of the following: (i) such Eligible Executive's
conviction of any felony or any crime involving fraud or dishonesty which has a
material adverse effect on the Company and/or its affiliates; (ii) such Eligible
Executive's participation (whether by affirmative act or omission) in a fraud,
act of dishonesty or other act of misconduct against the Company and/or its
affiliates; (iii) conduct by such Eligible Executive which, based upon a good
faith and reasonable factual investigation, demonstrates such Eligible
Executive's gross unfitness to serve; (iv) such Eligible Executive's violation
of any fiduciary duty or duty of loyalty owed to the Company and/or its
affiliates; (v) such Eligible Executive's breach of any material term of any
material contract between such Eligible Executive and the Company and/or its
affiliates which has a material adverse effect on the Company and/or its
affiliates; (vi) such Eligible Executive's repeated violation of any material
Company policy which has a material adverse effect on the Company and/or its
affiliates; (vii) the Eligible Executive's violation of state or federal law in
connection with the performance of the Eligible Executive's job which has a
material adverse effect on the Company and/or its affiliates; (viii) such
Eligible Executive's death or Disability; or (ix) such Eligible Executive's
repeated neglect of duties or substandard performance that is not cured within
fifteen (15) days following notice of such neglect or deficient performance. The
determination that a termination is for Cause shall be by the Committee, as
applicable, in its sole and exclusive judgment and discretion.

        (b)    "Committee"    means the Committee established by the Company's
Board of Directors (and any delegatee(s) of such Committee) to administer this
Program in accordance with its terms.

        (c)    "Company"    means Cymer, Inc., and any successor entity
following a merger, reverse merger, the sale of all or substantially all of the
assets, or similar transaction with respect to Cymer, Inc.

        (d)    "Disability"    means the inability of a person, in the opinion
of a qualified physician acceptable to the Company, to perform the major duties
of that person's position with the Company or an affiliate of the Company
because of the sickness or injury of the person.

        (e)    "Eligible Executive"    means any Executive or former Executive
who the Committee determines, in its sole and exclusive discretion, is in good
standing with the Company and is voluntarily retiring from the Company for
reasons other than Cause, who voluntarily relinquishes all options

1

--------------------------------------------------------------------------------


granted to such Executive within the one-year period prior to such voluntary
retirement, and who satisfies either of the following as of such person's
Separation Date:

        (i)    Ten (10) consecutive Years of Service on a Full-Time basis (at
least five of which were as an Executive) and the attainment of age fifty-five
(55); or

        (ii)  Fifteen (15) consecutive Years of Service on a Full-Time basis (at
least five of which were as an Executive) and the attainment of age fifty (50).

        (f)    "Executive"    means an Officer, the Chief Technical Officer, or
the Chief Intellectual Property Counsel of the Company.

        (g)    "Full-Time"    means, with respect to a particular Eligible
Executive, scheduled to work forty (40) or more hours per week, or such hours as
required by a Committee-approved succession plan as described in subsection 4(a)
herein.

        (h)    "Officer"    means, with respect to the Company, a person who is
an officer within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.

        (i)    "Participant"    means an Eligible Executive who has fulfilled
the requirements of Section 4 herein.

        (j)    "Separation Date"    means the effective date of the Eligible
Executive's retirement from Full-Time status with the Company.

        (k)    "Service Date"    means the Eligible Executive's first date of
employment with the Company or, if rehired by the Company, the adjusted date of
employment based on the date of rehire.

        (l)    "Year of Service"    means a full year (i.e., a period of twelve
complete months) of service completed by an Eligible Executive, and "Years of
Service" means, with respect to such Eligible Executive, the number of Years of
Service from such Eligible Executive's Service Date to such Eligible Executive's
Separation Date.

SECTION 4.    DEPARTURE AND ENTITLEMENT REQUIREMENTS.

        As a condition to becoming a Participant and receiving any of the
benefits pursuant to this Program, the Eligible Executive must satisfy each of
the following:

        (a)    Successfully complete an approved succession planning process
(the exact length and satisfaction of which shall be determined by the Committee
in its sole and exclusive discretion) prior to such Eligible Executive's
Separation Date to ensure a smooth transition following such Eligible
Executive's retirement from the Company; and

        (b)    On or before such Eligible Executive's Separation Date, provide
the Company with an effective Release and Waiver of Claims with the Company (in
the form attached hereto as Exhibit A), a copy of which shall be provided to
Eligible Executives upon the distribution of this Program.

        (c)    On or before such Eligible Executive's Separation Date, enter
into a Consulting Agreement with the Company (in the form attached hereto as
Exhibit B, as amended by the Company from time to time), a copy of which shall
be provided to Eligible Executives upon the distribution of this Program.

SECTION 5.    PARTICIPATION AND BENEFITS.

        An Eligible Executive who timely signs and returns an executed
Consulting Agreement and an effective Release and Waiver as described in
Section 4 shall become a Participant as of the effective

2

--------------------------------------------------------------------------------


date of the Consulting Agreement and, subject to the terms and conditions of the
Consulting Agreement, shall be entitled to the following:

        (a)    Service as a consultant to the Company for a term of four
(4) years from the Separation Date;

        (b)    Remuneration in the amount of one thousand dollars ($1,000.00)
per month during the term of the Consulting Agreement;

        (c)    Continued vesting of stock options during the term of the
Consulting Agreement pursuant to the terms and conditions of the applicable
Company stock option plan and stock option agreement;

        (d)    An extension of the period in which such Participant or, in the
event of such Participant's death, such Participant's beneficiary or
beneficiaries may exercise such Participant's options following such
Participant's termination of service with the Company to a date that is the
earlier of: (i) ninety (90) days from end of the term of the Consulting
Agreement and (ii) the expiration of the term of the option;

        (e)    Continued availability of the AYCO Company for financial services
at Consultant's own expense; and

        (f)    If such Participant elects group health continuation coverage
pursuant to Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as set forth in Section 4980B of the Internal Revenue Code of 1986, as
amended, ("COBRA") within the applicable election period under COBRA, then the
Company shall make the applicable COBRA continuation coverage premium payments
on behalf of such Participant for a period of eighteen (18) months from the date
on which such Participant's coverage under any Company-sponsored group health
plan terminates following such Participant's Separation Date and, following such
eighteen-month period, the Participant (and his or her dependents) may
participate in the Company's group health plan (at the Participant's expense)
until age sixty-five (65) at the Company's retirement group rate.
Notwithstanding the foregoing, the Company shall have no obligation to make such
COBRA premium payments on behalf of a Participant (or his or her dependents)
(nor any obligation to permit the Participant or his or her dependents to
participate in the Company's group health plan at the Company's retirement group
rate) if such Participant otherwise becomes eligible for coverage under another
employer's group health plan.

        Notwithstanding the foregoing, to the extent that there is any conflict
between the terms set forth in this Program and the terms of the Consulting
Agreement attached hereto (or as amended by the Company from time to time), the
terms of the Consulting Agreement shall control.

SECTION 6.    COMMITTEE

        The Committee is empowered to construe and interpret the provisions of
the Program and to decide all questions of eligibility for benefits under this
Program and shall make all determinations, interpretations and decisions with
respect to this Program and the benefits provided hereunder in its sole and
absolute discretion which shall be conclusive and binding upon all persons. The
Committee may at any time delegate to any other named person or body, or
reassume therefrom, any of its responsibilities or administrative duties with
respect to this Program.

SECTION 7.    AMENDMENT

        Except as otherwise provided in this Section 7, the Company reserves the
right to amend this Program at any time and from time to time. Any modification
or other amendment of this Program shall be only in writing and signed by the
Chief Executive Officer of the Company. No such amendment of the Plan shall
impair the rights of an Executive or former Executive who has fulfilled the age
and service requirements of either subsection 3(e)(i) or 3(e)(ii) herein unless
(i) the Company requests the consent of such person and (ii) such person
consents in writing.

3

--------------------------------------------------------------------------------


EXHIBIT A

RELEASE AND WAIVER OF CLAIMS


        In consideration of the payments and other benefits set forth in the
Executive Option and Group Health Coverage Extension Program, to which this
Release and Waiver is attached, I, [Executive], hereby furnish Cymer, Inc. (the
"Company"), with the following release and waiver ("Release and Waiver").

        In consideration for the benefits and other consideration provided under
the Executive Option and Group Health Coverage Extension Program, I hereby
release the Company and its directors, officers, employees, shareholders,
agents, attorneys, predecessors, successors, affiliates, and assigns from any
and all claims, liabilities, or obligations, whether they are known or unknown
to me, arising out of, or in any way related to, events, acts, conduct, or
omissions that occurred prior to or on the date I sign this Release and Waiver.
This general release includes, but is not limited to: (1) all claims directly or
indirectly arising out of or in any way connected with my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options or any other ownership interests in the Company;
(3) all contractual claims, including claims for breach of contract, wrongful
termination, or breach of the covenant of good faith and fair dealing; (4) all
tort claims, including claims for fraud, defamation, and emotional distress; and
(5) all federal, state, and local statutory claims including claims for
discrimination, harassment, or other claims arising under the federal Civil
Rights Act of 1964, as amended, the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967, as amended
("ADEA"), the California Fair Employment and Housing Act, and the California
Labor Code.

        I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: "A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor." I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Company.

        I acknowledge that, among other rights, I am waiving and releasing any
rights I may have under ADEA, that this Release and Waiver is knowing and
voluntary, and that the consideration given for this Release and Waiver is in
addition to anything of value to which I was already entitled as an executive of
the Company. I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that: (a) the release and waiver granted
herein does not relate to claims under the ADEA which may arise after this
Release and Waiver is executed; (b) I have the right to consult with an attorney
prior to executing this Release and Waiver (although I may choose voluntarily
not to do so); and if I am 40 years of age or older upon execution of this
Release and Waiver: (c) I have twenty-one (21) days from the date of termination
of my employment with the Company in which to consider this Release and Waiver
(although I may choose voluntarily to execute this Release and Waiver earlier);
(d) I have seven (7) days following the execution of this Release and Waiver to
revoke my consent to this Release and Waiver; and (e) this Release and Waiver
shall not be effective until the seven (7) day revocation period has expired.

Date:       By:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    [Executive]

--------------------------------------------------------------------------------




EXHIBIT B

CONSULTING AGREEMENT


        This Consulting Agreement is entered into
between                        (the "Consultant") and Cymer, Inc. (the
"Company") effective                        .

WITNESSETH

        Whereas, Consultant retired from his position
of                        with the Company effective                        and
Consultant's last day of employment with the Company will
be                        (the "Separation Date");

        Whereas, the Company believes Consultant possesses significant skills
and knowledge in Consultant's area of expertise of [                        ]
and can provide valuable consulting services to the Company and Consultant
wishes to provide such services to the Company;

        Whereas, the Company and Consultant have agreed that Consultant will
provide consulting services as provided herein, pursuant to the terms and
conditions herein;

        Now, therefore, in consideration of the mutual covenants and agreements
set forth herein, the parties agree as follows:

1.    CONSULTING ENGAGEMENT.

        1.1    Engagement of Services.    Consultant is hereby engaged by the
Company in the capacity of Consultant to the President of the Company for a
period of four years from the Separation Date or until such earlier date as this
Agreement is terminated pursuant to Section 4 below. ("Consulting Engagement").
During the Consulting Engagement, Consultant shall render such services in
connection with the business of the Company as may reasonably be requested from
time to time by the President of the Company or his designee, and Consultant
shall utilize his best efforts, skills and talents in the performance of those
services. Consultant shall be available to perform such services, at such times
and locations as shall be mutually convenient to Consultant and the Company.

        1.2    Prohibition Against Use Or Disclosure Of Proprietary And
Confidential Information.    Consultant acknowledges and agrees to abide by his
continuing obligations under the Proprietary Agreement he signed with the
Company on [Date] ("Proprietary Agreement"), a copy of which is attached hereto
as Exhibit A. In addition, Consultant agrees as a condition of this Agreement to
execute and comply with the Consultant Non-Disclosure Agreement ("Consultant
Non-disclosure Agreement"), a copy of which is attached hereto as Exhibit B.

        1.3    Limitations On Other Activities.    During the Consulting
Engagement, Consultant will not directly or indirectly (whether for compensation
or without compensation), as an individual proprietor, partner, stockholder,
officer, Consultant, consultant, director, joint venturer, investor, lender, or
in any other capacity whatsoever (other than as the holder of not more than one
percent (1%) of the total outstanding stock of a publicly held company), engage
in any business activity that is competitive with the business of the Company,
("Competitive Activity"). For purposes of the Agreement, "Competitive Activity"
shall be defined as obtaining employment, performing work or providing services
to Komatsu, Lambda Physik, Ushio, SVGL, GigaPhoton, Applied Materials, Nikon,
Canon, or ASML (or any related corporation, partnership, or other related
entity). These Competitive Activities are in addition to the limitations on
Consultant's activities set forth in his Consultant Non-Disclosure Agreement and
they are considered by the parties to constitute a reasonable restriction for
the purpose of protecting the business of the Company. However, if any such
limitation is found by a court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a

1

--------------------------------------------------------------------------------


range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable.

2.    COMPENSATION.

        2.1    As compensation for Consultant's services as a consultant
hereunder for services rendered during the Consulting Engagement, the Company
shall pay Consultant a fee of one thousand dollars ($1,000.00) per month.

        2.2    In addition to such compensation, the Company will reimburse
Consultant for travel and other out-of-pocket costs reasonably incurred by him
in the course of performing services under this Agreement; provided, however,
that the Company shall not be obligated hereunder unless (i) the Company has
agreed in advance to reimburse such costs, and (ii) Consultant provides the
Company with appropriate receipts or other relevant documentation for all such
costs as part of any submission by him for reimbursement.

        2.3    Consultant acknowledges and agrees that he is not entitled to and
will not receive any fees or other items of value in connection with either his
Consulting Engagement or any of his other obligations under Section 1 of this
Agreement, except as expressly set forth above.

3.    BENEFITS.

        3.1    Provided Consultant satisfies the eligibility criteria stated in
Section 4 of the Executive Option and Health Insurance Extension Program (the
"Program"), Consultant will be entitled to the benefits stated in Section 5 of
the Program.

4.    RIGHT TO TERMINATE. The Company has the right to terminate this Agreement
only upon written notice to Consultant in the event that (a) Consultant breaches
any of his continuing obligations under the Proprietary Agreement he signed on
[Date]; (b) Consultant commences a Competitive Activity in violation of
Section 1.3 of this Agreement, (c) Consultant's death, or (d) Consultant becomes
disabled during the Consulting Engagement with a disability that prevents
Consultant from performing his obligations hereunder for a period of greater
than twelve (12) months. Consultant may terminate this Agreement upon thirty
(30) days written notice to Company.

5.    INDEPENDENT CONTRACTOR STATUS.

        5.1    Independent Contractor Status.    It is understood and agreed
that Consultant is an independent contractor and not an Consultant, agent, joint
venturer or partner of the Company, and Consultant agrees not to hold himself
out as, or give any person reason to believe that he is, a Consultant, agent,
joint venturer or partner of the Company.

        5.2    Consultant's Responsibility for Tax Payments.    As an
independent contractor, Consultant is responsible for paying all required state
and federal taxes and insurance. In particular, the Company will not withhold
FICA (Medicare and Social Security) from Consultant's payments, make state or
federal unemployment insurance contributions on behalf of Consultant, withhold
state and federal income tax from Consultant's payments, make disability
insurance contributions on behalf of Consultant, or obtain workers' compensation
insurance on behalf of Consultant. Consultant will indemnify the Company against
any liability for any of the payments or withholdings described in this
Section 5.2.

        5.3    Office Space; Support Services.    The Company shall provide
Consultant with office space and secretarial support if and when Consultant is
performing services under this Agreement on the Company's premises, should he
desire to utilize them.

2

--------------------------------------------------------------------------------


6.    MISCELLANEOUS.

        6.1    Confidentiality.    Consultant shall hold the provisions of this
Agreement in strictest confidence and not publicize or disclose them in any
manner whatsoever; provided, however, that Consultant may disclose this
Agreement to his immediate family, attorneys, accountants, tax preparers and
financial advisers, provided the person to whom he intends to make such
disclosure first agrees to be bound by this provision, and he may also disclose
this Agreement insofar as such disclosure is required by law.

        6.2    Binding Effect; Non-Assignability.    The rights and obligations
of the parties hereto shall bind and inure to the benefit of their respective
successors, assigns, heirs, executors and administrators, as the case may be;
provided that, as the Company has specifically contracted for Consultant's
services, Consultant may not assign or delegate his consulting obligations under
this Agreement either in whole or in part without the prior express written
consent of an authorized officer of the Company.

        6.3    Complete Understanding; Modification.    Effective the date first
stated above, Consultant's Employment Agreement with the Company is no longer of
any force or effect. This Agreement, including Exhibits A and B, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
parties hereto with respect to the subject matter hereof. This Agreement is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein, and it supersedes any other such
promises and representations. Any modification or amendment of this Agreement
shall be effective only if in writing and signed by Consultant and an authorized
officer of the Company.

        In Witness Whereof, the parties have executed this Agreement as of the
date first written above.

[Consultant Name]   CYMER, INC.              
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


Date Signed:
 
 
 
Date Signed:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------


EXHIBIT A

PROPRIETARY AGREEMENT


--------------------------------------------------------------------------------


EXHIBIT B

CONSULTANT NON-DISCLOSURE AGREEMENT


--------------------------------------------------------------------------------




QuickLinks


Cymer, Inc. EXECUTIVE OPTION AND GROUP HEALTH COVERAGE EXTENSION PROGRAM
EXHIBIT A RELEASE AND WAIVER OF CLAIMS
EXHIBIT B CONSULTING AGREEMENT
EXHIBIT A PROPRIETARY AGREEMENT
EXHIBIT B CONSULTANT NON-DISCLOSURE AGREEMENT
